Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/17/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for performing lookback test within a device.
Each independent claim identifies the uniquely distinct features, particularly:
said loopback circuitry being configured to at least one of transmit said output signal to said input port directly and transmit said output signal to said input port via at least one further electronic component, thereby obtaining at least one input signal;
said input port being configured to receive said at least one input signal, said input port further being configured to forward said at least one input signal to said artificial intelligence circuit; and
said artificial intelligence circuit being configured to automatically perform a loopback test of at least one of said signal source and said further electronic component based on said at least one input signal,
wherein said processing module, said loopback circuitry, and said at least one further electronic component are integrated into a single electronic device.
The closest prior art:
Beppler (US 20110319071 A1) discloses a method for performing loopback measurement with artificial intelligence technology (Fig 1-11).
Henry (US 20160112263 A1) discloses a method for responding to events affecting communication in communication network.
Ramana (US 10498591 B1) discloses a method for isolation service faults using loopbacks.

All the prior art discloses conventional method for performing lookback test within a device, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473